Citation Nr: 0418180	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-12 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The record indicates the appellant had active service from 
April 18, 2001 to June 14, 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

In July 2001, the appellant filed a claim of entitlement to 
service connection for bipolar disorder, which was denied by 
the RO a September 24, 2001 rating decision.  On September 
23, 2002 the appellant filed a notice of disagreement, and 
the RO issued a statement of the case in March 2003.  In a 
May 2003 statement [VA Form 21-4138], the appellant requested 
that the case be "transfer[red] to Washington, D.C.", which 
the RO interpreted as a valid substantive appeal to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

For reasons expressed immediately below, the Board believes 
that an informed decision cannot be made on the sketchy 
record presently before it.  The Board is remanding this case 
to the Veterans Benefits Administration (VBA) for additional 
development.


Reasons for remand

Incomplete record

Review of available service medical records shows that at her 
service enlistment examination in December 1999, the 
appellant reported that she did not currently have and had 
not ever had depression or excessive worry or nervous trouble 
of any sort.  Psychiatric evaluation at that time was normal.  
For reasons which are unclear, the appellant did not enter 
active service until April 2001.  There is of record the 
report of a Medical Board convened in May 2001, in which the 
Medical Board reported a diagnosis of bipolar disorder and 
stated that it existed prior to service and was not 
permanently aggravated by service.  Although the report 
states that the diagnosis was established after consideration 
of clinical records, laboratory findings and physical 
examination, no such supporting documentation is currently of 
record.  Further, the action recommended by the medical board 
was referral to "IPEB".  No records of "IPEB" are 
currently of record and should be obtained if possible.  In 
addition, action should be taken to obtain the appellant's 
service personnel records, as they may be pertinent to her 
claim.  

The Board additionally observes that the record is utterly 
devoid of any post-service medical evidence pertaining to the 
appellant's claimed psychiatric disability.  Although 
requested to do so, the appellant has not provided or 
identified information or evidence concerning post-service 
treatment or evaluation of her claimed bipolar disorder.  
Another request should be made regarding such records.  

The appellant is expressly informed that (1) service 
connection may not be granted unless competent medical 
evidence is presented a current disability exists [see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998)]; (2) she is expected 
to cooperate with VA [see Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992); and (3) 
failure to so cooperate may result in adverse consequences 
with respect to her claim [see 38 C.F.R. §§ 3.158, 3.655 
(2003)].   

Change in the applicable law

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  

When the RO considered the merits of the appellant's service 
connection claim in its September 2001 rating decision, it 
determined that the appellant's bipolar disorder existed 
prior to service and concluded that the disability was not 
aggravated as a result of service.  At that time, 38 C.F.R. 
§ 3.304(b) stated that the presumption of sound condition 
could be rebutted solely by clear and unmistakable evidence 
that that a disease or injury existed prior to service.  
Subsequently, however, VA General Counsel, in a July 2003 
precedent opinion, provided interpretation and direction 
concerning the requirements for rebutting the presumption of 
sound condition under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  
VAOPGCPREC 3-03.  The General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VA General 
Counsel held that 38 C.F.R. § 3.304(b) was invalid and should 
not be followed.  It is, therefore, necessary to remand the 
case to the agency of original jurisdiction for determination 
of these matters with consideration of the recent General 
Counsel precedent opinion.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to VBA for the following 
actions:  

1.  VBA should attempt obtain, through 
official channels, the appellant's 
complete service personnel records.  

2.  VBA should attempt to obtain through 
official channels the appellant's 
complete service medical records, 
including, but not limited to, any pre-
enlistment and/or Reserve medical records 
prior April 2001; supporting 
documentation mentioned in the May 2001 
report of Medical Board Proceedings; and 
any report from "IPEB" and documents 
relating thereto.  

3.  VBA should contact the appellant 
through her representative and request 
that the appellant identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
including but not limited to mental 
health care providers, from which she has 
received health care at any time before 
or after service.  With authorization 
from the appellant, VBA should obtain and 
associate with the claims file such 
evidence identified by the appellant.  

VBA should explicitly notify the 
appellant that to substantiate her claim 
she should submit medical evidence which 
documents a current psychiatric 
disability, as well as medical evidence 
which indicates that any current 
psychiatric disorder is causally related 
to her military service.  

VBA should request the appellant that she 
provide any other evidence in her 
possession that pertains to her claim.  
See 38 C.F.R. § 3.159(b)(1) (2003).  The 
appellant should also be advised of the 
consequences of her failure to cooperate 
with VA, including continued denial of 
her claim.
  
4.	After undertaking any additional 
development it deems necessary based 
on the state of the record at that 
time, VBA should than readjudicate 
entitlement to service connection for 
bipolar disorder.  In so doing, VBA 
should consider whether the medical 
evidence of  record demonstrates the 
existence of a current disability.  If 
a current disability exists, the 
statutory presumption of sound 
condition at service entrance should 
be considered in light VAOPGCPREC 3-
03.  

If the benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case that reflects consideration of all additional 
evidence.  They should be provided an appropriate opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
appellant is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusions warranted in this case.  No action is 
required of the appellant until she is contacted. 

The appellant has the right to submit additional evidence and 
argument on the matter remanded by the Board.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


